Case 0:19-cv-63065-AMC Document 30 Entered on FLSD Docket 11/17/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                Case No. 19-cv-63065-BLOOM/Valle

  RENEE MARO,

         Plaintiff,

  v.

  PRIMARY CARE PHYSICIANS
  OF HOLLYWOOD, P.L., et al.,

        Defendants.
  ________________________________/

                                                ORDER

         THIS CAUSE is before the Court following a status conference held on November 17,

  2020. As discussed during the status conference, the parties represented that they believe a

  settlement conference will be useful and may resolve the need for trial.

         Accordingly, it is ORDERED AND ADJUDGED that this matter is REFERRED for

  purposes of a settlement conference before Magistrate Judge Alicia O. Valle. To make the request,

  the parties shall contact Judge Valle’s chambers by December 4, 2020 and have three proposed

  dates for scheduling a settlement conference to occur before January 29, 2021. The Magistrate

  Judge will issue an order scheduling settlement conference outlining the time and requirements for

  the settlement conference. The settlement conference may not be extended without prior approval

  from the Magistrate Judge. If the case is settled at the settlement conference, counsel shall

  promptly notify the Court by filing a notice of settlement signed by counsel of record within three

  (3) days of the conference. The parties are advised that the failure to comply with any of the

  procedures contained in this Order or the Local Rules may result in the imposition of appropriate

  sanctions, including, but not limited to, the dismissal of this action or entry of default.
Case 0:19-cv-63065-AMC Document 30 Entered on FLSD Docket 11/17/2020 Page 2 of 2

                                                   Case No. 19-cv-63065-BLOOM/Valle

         DONE AND ORDERED in Chambers at Miami, Florida, on November 17, 2020.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                          2
